DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered.
With regard to Murakami, Applicant argues that the prior Office action interpreted the language “initially locked… preventing insertion of the cartridge into the injector” improperly.  Applicant argues that this language ties the initial position of the injector door to the feature of the door and the injector door unlocking mechanism.  This argument is not convincing. As the claim is drawn to an apparatus, the terms used in the claim must be interpreted to include the structure implied by any non-structural language.  The term “initially” implies a configuration at a particular time, not a particular structure.  Applicant has not pointed to any specific structural different between the instant invention and the cited prior art.  Murakami discloses a pump having a door that can be locked and unlocked and therefore is capable of being locked at any point during use. 
Applicant further argues that Murakami fails to disclose the injector door being initially locked in an at least partially closed position, as the door of Murakami cannot open or close partially.  The examiner does not find this argument convincing.  The scope of the term “at least partially closed” is interpreted to mean less than fully open.  Fully closed is within the scope of the term “at least partially closed”.  Therefore, Applicant’s characterization of Murakami is moot, as Murakami discloses the door fully closed which meets the scope of the claim.
Applicant argues that Murakami fails to disclose the newly amended limitation – a controller configured to conduct an initial self-test … upon activation of the injector.  This argument is convincing.  Therefore, the 102 rejection over Murakami is withdrawn.  Upon further consideration, in light of the amendment, a new 103 rejection is made over Murakami in view of Schmidlin et al (US 2020/0114068).
Applicant argues that Murakami fails to disclose the injection door unlocking and being enabled to move into the fully open position… solely upon achievement of the self-test outcome because Murakami discloses that the user can access the protrusion to move the latch and open the door.  This argument is not convincing.  The claim language “solely upon achievement of the self-test pass outcome” is interpreted to describe the conditions required to unlock and open the door.  In other words, passing the self-test is the only step required to unlock the door and enable the door to be moved into the fully open position.  No other interventions or actions are required.  This does not imply any limitations as to what happens when the device fails the self-test. Applicant’s arguments are drawn to the case where the device fails the self-test.  Additionally, the claim recites “wherein the injector door is unlocked and enabled to be moved into the fully open position, to enable insertion of the cartridge into the injection, solely upon achievement of the self-test pass outcome.”  The examiner points specifically to the “unlocked” portion of the claim.  The door of Murakami remains locked when the device fails the self-test, i.e. when the motor is unable to be activated to open the door.  Applicant is arguing that the door is able to be opened manually by the user, but that is not the entire scope of the claim.  The door of Murakami remains locked when the device fails the self-test.  
The remainder of the arguments are similar to those discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 calls for the injector to be powered via a remote mobile device.  There is no support for this limitation.  The disclosure describes the injector being powered on via a remote mobile device (page 4, par. 0036), but this is distinct from being “powered” via the remote mobile device which implies that the injector does not have its own power source and relies upon a remote power source.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2017/0043092) in view of Schmidlin et al (US 2020/0114068).
Regarding claim 1, Murakami discloses an injector (fig. 2) configured to receiving therein a cartridge 9 containing a substance to be dispensed (abstract: pharmaceutical cartridge), the injector comprising an injector housing 1a/1b (page 6, para. 0094; fig. 2), an injector door 11 movably mounted to the injector housing between a fully closed (fig. 1) and a fully open position (fig. 2), the injector door being initially locked in a closed position preventing insertion of the cartridge into the injector (locked via latching receiver 32/33: page 7, para. 0120).  The language “initially locked… preventing insertion of the cartridge into the injector” is interpreted to be an intended use limitation.  The door of Murakami is capable of being in the closed and locked position before use, and when the door is closed a cartridge is prevented from being inserted into the injector whether or not the injector currently contains a cartridge or is empty.  Murakami further discloses a controller 50, the controller configured to operate the lock to open the door and enable a cartridge to be inserted into the injector (page 6, para. 0104).  Murakami discloses that when the driver malfunctions or the controller or the power supply malfunctions, the door cannot be opened by the driver (page 13, para. 0232).  Therefore, when the controller sends a signal to the driver and the driver or the power supply malfunctions, the controller has performed an initial self-test of operability of the driver or the power supply, the test has a single pass or fail outcome – either the component is operational and passes, or it is not operational and fails – and the injector door is unlocked and enabled to be moved to the fully open position solely upon achievement of the self-test pass outcome.  In other words, the controller sending a signal to operate the driver is a self-test, and if driver and related components pass the test, then the components passed the test and the door is opened.
Claim 1 further calls for the controller to conduct the initial self-test upon activation of the injector.  Murakami fails to disclose this feature.  Schmidlin teaches an injector device of similar construction to Murakami wherein the injector door is unlocked and enabled to be moved into the fully open position by movement of the driver in a door opening position (page 2, para. 0025).  Schmidlin further discloses that this action happens upon activation (powered on) of the device thereby ensuring that the driving mechanism is always in the same position upon activation of the device (page 2, para. 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murakami such that the initial self-test, i.e. proper operation of the driver, occurs upon activation of the device as taught by Schmidlin so that the driver is always in the same position at the start of operation of the device. 
Regarding claim 2, Murakami discloses a movable locking mechanism 33 protruding into a pathway of the injector door from the fully closed position (fig. 5) to the fully open position and blocking the injector door from reaching the fully open position thereof, the movable locking mechanism being configured to be withdrawn from the pathway of the injector door upon achievement of the self-test pass outcome (fig. 3B).  When the controller 50, power source, and driver 31 operate properly, the locking mechanism is moved to open the door (page 7, para. 0126). As discussed above with regard to claim 1, the attempt to operate the driver to open the door is interpreted to be a self-test determining whether or not those components are operational.
Regarding claim 4, Murakami discloses that the injector door comprises a cartridge door 11 having an open end and an interior channel 11b to receive the cartridge therein through the open end (page 6, para. 0111; fig. 2), wherein in the at least partially closed position, the open end is sufficiently obscured by the injector housing to prevent insertion of the cartridge into the interior channel (figs. 1, 2: when the door partially closed, the opening cannot receive the cartridge), and in the fully open position the open end is sufficiently exposed to receive the cartridge therethrough and into the interior chamber (fig. 2).
Regarding claim 6, Murakami discloses a biasing member 17 biasing the cartridge door toward the fully open position (page 7, para. 0126; figs. 3A, B).

Regarding claim 9, Murakami discloses a method of operation of an injector (fig. 2) configured to receiving therein a cartridge 9 containing a substance to be dispensed (abstract: pharmaceutical cartridge) comprising the steps of  conducting, via a controller 50 of the injector, an initial self-test on operability of at least one injector component, the self-test having a single pass or fail outcome – Murakami discloses that the controller is configured to operate the lock to open the door and enable a cartridge to be inserted into the injector (page 6, para. 0104).  Murakami discloses that when the driver malfunctions or the controller or the power supply malfunctions, the door cannot be opened by the driver (page 13, para. 0232).  Therefore, when the controller sends a signal to the driver and the driver or the power supply malfunctions, the controller has performed an initial self-test of operability of the driver or the power supply, the test has a single pass or fail outcome – either the component is operational and passes, or it is not operational and fails.  Murakami further discloses the step of unlocking the injector door 11 solely upon achievement of the self-test pass outcome - the controller sending a signal to operate the driver to open the door is a self-test, and if driver and related components pass the test, then the components passed the test and the door is opened.  Murakami discloses that the injector door 11 is movably mounted to the injector housing between a fully closed (fig. 1) and a fully open position (fig. 2), the injector door being previously locked in a closed position preventing insertion of the cartridge into the injector (locked via latching receiver 32/33: page 7, para. 0120).  
Claim 9 further calls for the controller to conduct the initial self-test upon activation of the injector.  Murakami fails to disclose this feature.  Schmidlin teaches an injector device of similar construction to Murakami wherein the injector door is unlocked and enabled to be moved into the fully open position by movement of the driver in a door opening position (page 2, para. 0025).  Schmidlin further discloses that this action happens upon activation (powered on) of the device thereby ensuring that the driving mechanism is always in the same position upon activation of the device (page 2, para. 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murakami such that the initial self-test, i.e. proper operation of the driver, occurs upon activation of the device as taught by Schmidlin so that the driver is always in the same position at the start of operation of the device. 
Regarding claim 10, Murakami discloses that the step of unlocking the door comprises withdrawing a locking mechanism 33 from protruding into a pathway of the injector door from the fully closed position (fig. 5) to the fully open position, the locking mechanism previously blocking the injector door from reaching the fully open position thereof. 

Regarding claims 15 and 16, Schmidlin teaches that the device is activated by powering the injector by means of a switch (page 2, para. 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murakami such that is it activated by powering the injector via a switch as taught by Schmidlin because this is a known means for turning the device on so that the device can be in a power off state when not in use to conserve the battery power of the device.

Claims 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Schmidlin as applied to claim 1 above, and further in view of Flaherty (US 6,740,059).
Regarding claim 7, Murakami discloses a power supply 40 such as a battery (page 2, para. 0023) that provides power to the controller 50 (page 9, para. 0167) which implies that a power supply circuit is present to connect the power supply to the controller.  Murakami fails to disclose the electrically insulated member as claimed.  Flaherty teaches an infusion pump that includes a power source in the form of a battery and a controller that is powered by the battery.  Flaherty further teaches an electrically insulated member that is movable from a first state wherein the electrically insulated member is interposed between a contact of the power supply and an opposing contact of the power supply circuit, thereby disconnecting the power supply from the power supply circuit, to a second state wherein the electrically insulated member is removed from between the at least one contact of the power supply and the respective contact of the power supply circuit, thereby connecting the power supply with the power supply circuit to provide power to the controller (col. 18, line 57- col. 19, line 2).  This ensures that prior to use the battery is not unintentionally drained during storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murakami to include an electrically insulated member located between the battery and the controller prior to use and removable so that the battery can provide power to the controller as taught by Flaherty to prevent the battery from draining prior to use of the device.
Regarding claim 13, Murakami discloses a power supply 40 such as a battery (page 2, para. 0023) that provides power to the controller 50 (page 9, para. 0167) which implies that a power supply circuit is present to connect the power supply to the controller.  Murakami fails to disclose the electrically insulated member as claimed.  Flaherty teaches an infusion pump that includes a power source in the form of a battery and a controller that is powered by the battery.  Flaherty further teaches an electrically insulated member that is movable from a first state wherein the electrically insulated member is interposed between a contact of the power supply and an opposing contact of the power supply circuit, thereby disconnecting the power supply from the power supply circuit, to a second state wherein the electrically insulated member is removed from between the at least one contact of the power supply and the respective contact of the power supply circuit, thereby connecting the power supply with the power supply circuit to provide power to the controller (col. 18, line 57- col. 19, line 2).  This ensures that prior to use the battery is not unintentionally drained during storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murakami to include an electrically insulated member located between the battery and the controller prior to use and removable so that the battery can provide power to the controller as taught by Flaherty to prevent the battery from draining prior to use of the device.

Allowable Subject Matter
Claims 3, 5, 8, 11, 12, 14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter with regard to claims 3, 5, 8, 11, 12, 14 can be found in the prior Office action.
With regard to claim 17, the prior art fails to teach or fairly suggest an injector powered via a remote mobile device, in combination with the features of the invention, substantially as claimed.  However, it is noted that this claim is subject to a new matter rejection above.
Regarding claim 18, the prior art fails to teach or fairly suggest a biasing member that is configured to move the injector door out of the fully closed position toward the fully open position with then injector is removed from a packaging, in combination with the features of the invention, substantially as claimed.
Regarding claim 19, the prior art fails to teach or fairly suggest the electrically insulated member being moved from the first state to the second state during movement of the injector door from the fully closed position to the at least partially closed position, in combination with the features of the invention, substantially as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783